Exhibit 10.13

EXECUTION COPY

SUBSIDIARY STOCK PLEDGE AGREEMENT

THIS STOCK PLEDGE AGREEMENT (“Agreement”) is dated and made as of July 30, 2007,
by Vita Licensing, Inc., a Delaware corporation (the “Pledgor”), in favor of LB
I Group Inc., a Delaware corporation (the “Collateral Agent”), for the benefit
of holders of those certain 10% Senior Secured Promissory Notes described in the
Note Purchase Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Orthovita, Inc., (the “Borrower”) is entering into that certain Senior
Secured Note and Warrant Purchase Agreement, dated as of even date herewith (as
the same may be amended, modified, supplemented or restated from time to time,
the “Note Purchase Agreement”), with the Collateral Agent and certain other
Purchasers (as defined therein), pursuant to which the Purchasers have agreed to
furnish debt financing to the Borrower (defined below) by way of the purchase of
(i) the Pledged Company’s senior secured notes and (ii) warrants to purchase the
Borrower’s Common Stock;

WHEREAS, it is a condition precedent to the effectiveness of the Note Purchase
Agreement that the Pledgor as a Wholly-owned Subsidiary of the Borrower, shall
have executed this Agreement and made the pledge in favor of the Collateral
Agent, as contemplated hereby; and

WHEREAS, this Agreement is given and is intended to provide additional security
for the Obligations (as defined in the Note Purchase Agreement).

NOW, THEREFORE, in consideration of the premises and to induce the Purchasers
and the Collateral Agent to enter into the Note Purchase Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Pledgor hereby agrees with the Collateral Agent as
follows:

1. Definitions. Unless the context otherwise requires, all terms used but not
expressly defined herein shall have the meanings given to them in the Note
Purchase Agreement or, if they are not defined in the Note Purchase Agreement
but are defined in the UCC, they shall have the same meaning herein as in the
UCC.

2. Pledge of the Pledged Stock; Power of Attorney. As security for the prompt
payment and performance when due of the Obligations, the Pledgor hereby pledges
to the Collateral Agent and grants to the Collateral Agent, for the benefit of
the holders of the Notes, a perfected lien on and security interest in, the
following (collectively, the “Pledged Collateral”): (i) all of the issued and
outstanding shares of common stock of Vita Special Purpose Corp., a Delaware
corporation and Wholly owned subsidiary of Pledgor (the “Pledged Company”), all
of which shares are listed on Schedule 2 hereto (the “Pledged Stock”), (ii) all
additional shares of stock or other securities at any time issued by the Pledged
Company to the Pledgor, (iii) the certificates evidencing all of the Pledged
Stock and such additional shares and securities, (iv) all general intangibles
arising from or relating to the Pledged Stock and such additional shares and
securities; (v) all dividends, cash, instruments and other property from time to
time received,



--------------------------------------------------------------------------------

receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Stock and such shares and securities and (vi) all proceeds of any
of the foregoing (including, without limitation, proceeds constituting any
property of the types described above). The Pledgor has delivered to the
Collateral Agent original stock certificates for all of the Pledged Stock, each
accompanied by an undated stock power executed in blank by the Pledgor. The
pledge and security interest described herein shall continue in effect to secure
all Obligations from time to time incurred or arising unless and until all
Obligations have been indefeasibly paid and satisfied in full.

(a) The Collateral Agent shall have no obligation with respect to the Pledged
Collateral or any other property held or received by it hereunder except to use
reasonable care in the custody thereof. The Collateral Agent may hold the
Pledged Collateral in the form in which it is received by the Collateral Agent.
The Collateral Agent shall have no obligation to sell or otherwise deal with the
Pledged Collateral at any time for any reason, whether or not upon request of
the Pledgor, and whether or not the value of the Pledged Collateral, in the
opinion of the Collateral Agent or the Pledgor, is more or less than the
aggregate amount of the Obligations secured hereby, and any such refusal or
inaction by the Collateral Agent shall not be deemed a breach of any duty which
the Collateral Agent may have under law to preserve the Pledged Collateral.

(b) The Pledgor, to the full extent permitted by law, hereby constitutes and
irrevocably appoints the Collateral Agent (and any officer or agent of the
Collateral Agent, with full power of substitution and revocation) as the
Pledgor’s true and lawful attorney-in-fact, in the Pledgor’s stead and in the
name of the Pledgor or in the name of the Collateral Agent, to transfer, upon
the occurrence and during the continuance of an Event of Default, the Pledged
Collateral on the books of the Pledgor and the Pledged Company, in whole or in
part, to the name of the Collateral Agent or such other Person or Persons as the
Collateral Agent may designate and, upon the occurrence and during the
continuance of an Event of Default, to take all such other and further actions
as the Pledgor could have taken with respect to the Pledged Collateral which the
Collateral Agent in its absolute discretion determines to be necessary or
appropriate to accomplish the purposes of this Agreement.

(c) The powers of attorney granted pursuant to this Agreement and all authority
hereby conferred are granted and conferred solely to protect the Collateral
Agent’s interests in the Pledged Collateral and shall not impose any duty upon
the attorney-in-fact to exercise such powers. Such powers of attorney are
coupled with an interest and shall be irrevocable prior to the payment in full
of the Obligations and the termination of the Note Purchase Agreement, and shall
not be terminated prior thereto or affected by any act of the Pledgor or other
Persons or by operation of law.

(d) Each Person who shall be a transferee of the beneficial ownership of any of
the Pledged Collateral (any such transfer being prohibited under Section 5
hereof unless the Collateral Agent consents thereto) shall be deemed to have
irrevocably appointed the Collateral Agent, with full power of substitution and
revocation, as such Person’s true and lawful attorney-in-fact in such Person’s
name and otherwise to do any and all acts herein permitted and to exercise any
and all powers herein conferred.

 

2



--------------------------------------------------------------------------------

3. Rights of the Pledgor; Voting.

(a) During the term of this Agreement, and so long as no Voting Notice (as
defined below) is issued by the Collateral Agent following the occurrence and
during the continuance of an Event of Default as hereinafter provided in this
Section 3, the Pledgor shall have the right to vote any of the Pledged
Collateral in all corporate matters except those which would contravene this
Agreement, the Note Purchase Agreement or any of the other Related Documents, or
which would materially reduce the value of the Pledged Collateral, unless the
Collateral Agent consents thereto. The Pledgor shall not suffer or permit any
such action to be taken by the Pledged Company without the prior written
approval (which approval the Collateral Agent may withhold in its sole
discretion) of the Collateral Agent.

(b) Upon the occurrence and during the continuance of an Event of Default:
(i) the Pledgor shall give the Collateral Agent at least five (5) days prior
written notice of (A) any meeting of the stockholders or directors of the
Pledged Company convened for any purpose and (B) any written consent which the
Pledgor proposes to execute as the stockholder of the Pledged Company or which
any representative of the Pledgor proposes to execute as a director of the
Pledged Company, and (ii) in connection with the foregoing, the Pledgor hereby
authorizes the Collateral Agent to send its agents and representatives to any
such meeting of stockholders or directors of the Pledged Company that the
Collateral Agent wishes to attend, and agrees to take such steps as may be
necessary to confirm and effectuate such right, including, without limitation,
causing the Pledged Company to give reasonable prior written notice to the
Collateral Agent of the time and place of any such meeting and the principal
actions to be taken thereat. The Pledgor hereby irrevocably authorizes and
instructs the Pledged Company to comply with any instruction received by it from
the Collateral Agent in writing that (y) states that an Event of Default has
occurred and is continuing and (z) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from the Pledgor, and
the Pledgor agrees that the Pledged Company shall be fully protected in so
complying.

(c) Notwithstanding the occurrence or continuance of an Event of Default, the
Pledgor may continue to exercise its voting rights as herein described (and
subject to the limitations herein) except to the extent that the Collateral
Agent, at any time during the continuance of an Event of Default, elects from
time to time to exercise voting power (as determined by it in its sole
discretion) by a written notice given to the Pledgor (a “Voting Notice”),
whereupon the Collateral Agent shall have the sole and exclusive right to
exercise such rights to the extent specified in such Voting Notice, and the
Pledgor shall take all such steps as may be necessary to effectuate such rights
until the Collateral Agent notifies the Pledgor in writing of the revocation of
such Voting Notice.

4. No Restrictions on Transfer. The Pledgor warrants and represents that, except
as set forth on Schedule 4 hereto, there are no restrictions on the transfer of
the Pledged Collateral except for such restrictions imposed by operation of law,
that there are no options, warrants or rights pertaining to the Pledged
Collateral, and that the Pledgor has the right to transfer the Pledged
Collateral free of any Liens, preemptive rights, claims and legends and without
the consent of the creditors of the Pledgor or the consent of the Pledged
Company, or any other Person (including any governmental agency) whatsoever.
Without limiting the generality of the foregoing, the Pledged Collateral is not
subject to any voting, “lock-up” or similar agreement.

 

3



--------------------------------------------------------------------------------

5. No Transfer or Liens; Additional Securities; Release of Lien. The Pledgor
agrees that, except as permitted under the Note Purchase Agreement, it will not
sell, transfer or convey any interest in, or suffer or permit any Lien to be
created upon or with respect to, any of the Pledged Collateral during the term
of this Agreement. Except as permitted under the Note Purchase Agreement, the
Pledgor shall not cause, suffer or permit the Pledged Company to issue any
common or preferred stock (or any options or warrants in respect of the Pledged
Company’s common or preferred stock), or any other equity security, to any
Person.

6. Adjustments of Capital Stock; Payment and Application of Dividends. In the
event that during the term of this Agreement any stock dividend,
reclassification, readjustment or other change is declared or made in the
capital structure of the Pledged Company or if any other or additional shares of
stock of the Pledged Company are issued to the Pledgor, all new, substituted and
additional shares or other securities issued by reason of any such change or
acquisition shall immediately be delivered by the Pledgor to the Collateral
Agent and shall be deemed to be part of the “Pledged Collateral” under the terms
of this Agreement in the same manner as the shares of stock originally pledged
hereunder. Any additional shares of stock received by the Pledgor as a result of
the Pledgor’s record ownership of the Pledged Stock shall promptly be delivered
by the Pledgor to the Collateral Agent (each certificate accompanied by an
undated stock power executed in blank by the Pledgor), to be held by the
Collateral Agent as Pledged Collateral hereunder or, if an Event of Default has
occurred and is continuing, to be applied by the Collateral Agent against the
Obligations. Unless and until an Event of Default shall occur and be continuing,
all cash dividends or distributions payable in respect of the Pledged Collateral
(to the extent such payments are permitted under the Note Purchase Agreement)
may be paid to the Pledgor; provided, however, that upon the occurrence and
during the continuance of an Event of Default, the Pledgor will not demand, and
will not be entitled to receive, any cash dividends or other income, interest or
property in or with respect to the Pledged Collateral, and if the Pledgor
receives any of the same, the Pledgor shall promptly deliver it to the
Collateral Agent to be held by it and applied as provided in the preceding
sentence.

7. Warrants and Options. In the event that during the term of this Agreement
subscription warrants or other rights or options shall be issued in connection
with the Pledged Collateral, all such stock warrants, rights and options shall
forthwith be assigned to the Collateral Agent by the Pledgor, and said stock
warrants, rights and options shall be, and, if exercised by the Pledgor, all new
stock issued pursuant thereto shall be, pledged by the Pledgor to the Collateral
Agent to be held as, and shall be deemed to be part of, the Pledged Collateral
under the terms of this Agreement in the same manner as the shares of capital
stock originally pledged hereunder.

8. Releases.

(a) Upon the full payment and satisfaction of all of the Obligations (other than
any contingent indemnity obligation of the Pledgor which survives the
termination of the Note Purchase Agreement and for which a demand of payment has
not been made), the Collateral Agent shall promptly cause to be transferred or
returned to the Pledgor all of the Pledged Collateral and any money, property
and rights received by the Collateral Agent pursuant hereto, to the extent the
Collateral Agent has not taken, sold or otherwise realized upon the same as
permitted hereunder, together with the related stock powers and all other
documents reasonably

 

4



--------------------------------------------------------------------------------

required by the Pledgor to evidence termination of the pledge contemplated
hereby. In the event that upon full payment and satisfaction of all of the
Obligations (other than any contingent indemnity obligation of the Pledgor which
survives the termination of the Note Purchase Agreement and for which a demand
of payment has not been made) and in the event that Collateral Agent cannot
locate any or all of the Pledged Collateral, the Collateral Agent agrees to
execute and deliver to the Pledged Company lost certificate affidavits with
customary indemnification provisions so that new certificates may be issued in
place of such lost Pledged Collateral.

(b) If any of the Pledged Collateral shall be sold, transferred or otherwise
disposed of by the Pledgor in a transaction permitted by the Note Purchase
Agreement, then the Collateral Agent, at the request and sole expense of the
Pledgor, shall execute and deliver to the Pledgor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Pledged Collateral.

9. Events of Default; Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent may exercise all rights and remedies with respect to the
Pledged Collateral, the proceeds thereof, and any other property or money held
by the Collateral Agent hereunder, all rights and remedies available to it under
law, including, without limitation, those given, allowed or permitted to a
secured party by or under the UCC, and all rights and remedies provided for
herein.

(b) Without limiting the foregoing, in the event that the Collateral Agent
elects to sell or otherwise dispose of the Pledged Stock (such term including,
for purposes of this Section 9, the Pledged Stock and all other shares of stock
or securities at any time forming part of the Pledged Collateral), the
Collateral Agent shall have the power and right in connection with any such
disposition, exercisable at its option and in its absolute discretion, to sell,
assign, and deliver the whole or any part of the Pledged Stock or any additions
thereto at a private or public disposition for cash, on credit or for future
delivery and at such price as the Collateral Agent deems to be satisfactory (and
if permitted by law, the Collateral Agent or its nominee may become the
purchaser at any such disposition). To the extent the Collateral Agent is
required by law to give the Pledgor prior notice of any public or private sale,
or other disposition of the Pledged Stock, the Pledgor agrees that ten (10) days
prior written notice to the Pledgor shall be a commercially reasonable and
sufficient notice of such sale or other intended disposition. The Collateral
Agent may, if it deems it reasonable, postpone or adjourn any disposition of the
Pledged Stock from time to time by an announcement at the time and place of the
sale to be so postponed or adjourned without being required to give a new notice
of sale. The Pledgor agrees that, in connection with any sale or other
disposition of the Pledged Stock, the Collateral Agent may, at Collateral
Agent’s option, disclaim any and all warranties regarding the Pledged Stock and
that any such disclaimer shall constitute commercially reasonable conduct on the
part of Collateral Agent.

(c) Because federal and state securities laws may restrict the methods of
disposition of the Pledged Stock which are readily available to the Collateral
Agent, and specifically because a public sale thereof may be impossible or
impracticable by reason of

 

5



--------------------------------------------------------------------------------

certain restrictions under the Securities Act of 1933, as amended (the
“Securities Act”), or under applicable Blue Sky or other state securities laws
as now or hereafter in effect, the Pledgor agrees that the Collateral Agent may
from time to time attempt to sell the Pledged Stock by means of a private
placement restricting the offering or sale to a limited number of prospective
purchasers who meet suitability standards the Collateral Agent deems appropriate
and who agree that they are purchasing for their own accounts for investment and
not with a view to distribution. The Pledgor agrees that any such private
placement may be at prices and on terms less favorable to the Collateral Agent
or the seller than if sold at public sales, and therefore recognizes and
confirms that such private sales shall not be deemed to have been made in a
commercially unreasonable manner solely because they were made privately. The
Pledgor agrees that the Collateral Agent has no obligation to delay the sale of
any such securities for the period of time necessary to permit the Pledged
Company to register such securities for public sale under the Securities Act.
The Pledgor further agrees to use all reasonable efforts to do or cause to be
done all such other acts as may be necessary to make any sale or sales of all or
any portion of the Pledged Collateral pursuant to this Section 9(c) valid and
binding and in compliance with any and all other applicable laws.

(d) The Collateral Agent shall have the sole right to determine the order in
which Obligations shall be deemed discharged by the application of the proceeds
of Pledged Stock or any other property or money held hereunder or any amount
realized thereon.

(e) All rights and remedies set forth in this Section 9 are exercisable only
upon the occurrence and during the continuance of any Event of Default.

10. Certain Representations and Warranties. The Pledgor represents and warrants,
except as set forth on Schedule 10 hereto, to the Collateral Agent that:

(a) All shares of Pledged Stock are fully paid, duly and properly issued,
nonassessable and owned by the Pledgor free and clear of any Liens, preemptive
rights, claims and legends of any kind whatsoever, excepting those Liens herein
granted to the Collateral Agent and any Permitted Liens, and the Pledged Stock
constitutes one hundred percent (100%) of the outstanding securities of any and
all classes or kinds of the Pledged Company.

(b) No effective financing statement or other instrument similar in effect
covering all or any part of the Pledged Collateral is on file in any recording
office.

(c) The pledge of the Pledged Collateral and other actions taken pursuant to
this Agreement creates a valid and perfected first priority security interest in
the Pledged Collateral, securing the payment of the Obligations, and all filing
and other actions necessary or desirable to perfect and protect such security
interest have been or, concurrently herewith, will be duly made or taken.

(d) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body (other than those which have
been or, concurrently herewith, will be made) is required for (i) the pledge by
the Pledgor of the Pledged Collateral pursuant to this Agreement, the grant by
the Pledgor of the assignment or security interest granted hereby or the
execution, delivery or performance of this Agreement by the

 

6



--------------------------------------------------------------------------------

Pledgor, (ii) the perfection of the Collateral Agent’s security interest in the
Pledged Collateral or exercise by the Collateral Agent of its rights and
remedies provided for in this Agreement, or (iii) the exercise by the Collateral
Agent of the voting or other rights provided for in this Agreement or the
remedies in respect of the Pledged Collateral pursuant to this Agreement (except
as may be required in connection with the disposition of the Pledged Stock by
laws affecting the offering and sale of securities generally).

(e) The Pledgor has full right, power and authority to enter into this Agreement
and to grant the security interest in the Pledged Collateral made hereby, and
this Agreement constitutes the legal, valid and binding obligation of the
Pledgor enforceable against the Pledgor in accordance with its terms, except as
the enforceability thereof may be (i) limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally, and (ii) subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

11. Indemnity and Expenses. The Pledgor agrees to indemnify the Collateral Agent
from and against any and all claims, damages, losses, liabilities and expenses
incurred by the Collateral Agent arising out of, or in connection with, or
resulting from, a breach by the Pledgor of any representation, warranty,
covenant or agreement contained in this Agreement.

(a) The Pledgor agrees promptly upon the Collateral Agent’s demand to pay or
reimburse the Collateral Agent for all reasonable expenses (including, without
limitation, reasonable fees and disbursements of counsel) incurred by the
Collateral Agent in connection with (i) the Collateral Agent’s enforcement of
remedies under this Agreement, (ii) the custody or preservation of the Pledged
Collateral, (iii) any actual or attempted sale or exchange of, or any
enforcement, collection, compromise or settlement respecting, the Pledged
Collateral or any other property or money held hereunder, (iv) the failure by
the Pledgor to perform or observe any of the provisions hereof or (v) any action
taken by the Collateral Agent pursuant to this Agreement. All such expenses
shall be deemed a part of the Obligations for all purposes of this Agreement and
the Collateral Agent may apply the Pledged Collateral or any other property or
money held hereunder to payment of or reimbursement for such expenses after
notice and demand to the Pledgor.

12. Collateral Agent May Perform. If the Pledgor fails to perform any agreement
contained herein, the Collateral Agent may, but shall not be obligated to,
perform, or cause performance of, such agreement, and the reasonable expenses of
the Collateral Agent incurred in connection therewith shall be payable by the
Pledgor on demand. The Collateral Agent agrees to give the Pledgor prior written
notice of any action it takes in reliance on this Section 12; provided, however,
that the failure to give such notice shall not invalidate the Collateral Agent’s
actions or otherwise be deemed a breach of this Agreement by the Collateral
Agent.

13. Waivers and Amendment. All rights and remedies hereunder and under the Note
Purchase Agreement and the other Related Documents are cumulative and not
alternative, and the Collateral Agent may proceed in any order from time to time
against the Pledgor or any guarantor of all or any part of the Obligations and
their respective assets. No failure or delay on the part of the Collateral Agent
in the exercise of any power, right or privilege shall impair such power, right
or privilege or be construed to be a waiver of any default or acquiescence
therein,

 

7



--------------------------------------------------------------------------------

nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege. Any right or power of the Collateral Agent hereunder respecting the
Pledged Collateral and any other property or money held hereunder may at the
option of the Collateral Agent be exercised as to all or any part of the same
and the term the “Pledged Collateral” wherever used herein, unless the context
clearly requires otherwise, shall be deemed to mean (and shall be read as) “the
Pledged Collateral and any other property or money held hereunder or any part
thereof.” No amendment, modification or waiver of any provision of this
Agreement, or consent to any departure by the Pledgor therefrom, shall be
effective unless the same shall be in writing and signed by the Collateral Agent
and the Pledgor. Each amendment, modification or waiver shall be effective only
in the specific instance and for the specific purpose for which it was given.

14. Continuing Security Interest; Assignments. This Agreement shall create a
continuing security interest in the Pledged Collateral and shall (i) remain in
full force and effect until released in accordance herewith, (ii) be binding
upon the Pledgor, and the Pledgor’s successors and assigns (provided that the
Pledgor may not assign or delegate any of its rights or obligations under this
Agreement without the Collateral Agent’s prior written consent), and
(iii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent, its permitted successors and
assigns. Without limiting the generality of the foregoing clause (iii), subject
to the limitations set forth in the Note Purchase Agreement, the Collateral
Agent may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement to any other person or entity, and such other
person or entity shall thereupon become vested with all the benefits in respect
hereof granted to the Collateral Agent herein; the Collateral Agent shall,
however, retain all of its rights and powers with respect to any part of the
Pledged Collateral not transferred. Any agent or nominee of the Collateral Agent
shall have the benefit of this Agreement as if named herein and may exercise all
the rights and powers given to the Collateral Agent hereunder.

15. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF SAID STATE.

16. Notices. All notices given hereunder shall be given in accordance with the
Note Purchase Agreement.

17. CONSENT TO JURISDICTION. THE PLEDGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, AND IRREVOCABLY AGREES THAT, SUBJECT TO COLLATERAL
AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR THE OTHER RELATED DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. THE
PLEDGOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND
BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT, THE

 

8



--------------------------------------------------------------------------------

OTHER RELATED DOCUMENTS OR THE OBLIGATIONS UNLESS STAYED IN CONNECTION WITH AN
APPEAL. IF THE PLEDGOR PRESENTLY IS, OR IN THE FUTURE BECOMES, A NONRESIDENT OF
THE STATE OF NEW YORK, THE PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON THE PLEDGOR
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE
PLEDGOR, AT THE PLEDGOR’S ADDRESS AS SET FORTH IN SECTION 16 OF THIS AGREEMENT
OR AS MOST RECENTLY NOTIFIED BY THE PLEDGOR IN WRITING AND SERVICE SO MADE SHALL
BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED AS AFORESAID.

18. WAIVER OF JURY TRIAL. THE PLEDGOR AND THE COLLATERAL AGENT HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR THE OTHER RELATED DOCUMENTS. THE
PLEDGOR AND THE COLLATERAL AGENT ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS
AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE
DEALINGS. THE PLEDGOR AND THE COLLATERAL AGENT FURTHER WARRANT AND REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

19. Entire Agreement; Severability. This Agreement and the other Related
Documents represent the entire understanding and agreement between the parties
with respect to the subject matter contained herein and therein, and there are
no other existing agreements or understandings, whether oral or written, between
or among such parties as to such subject matter. This Agreement and the other
Related Documents are intended to be complimentary of one another and shall be
interpreted as such; provided, however, that in the case of an irreconcilable
conflict between this Agreement, on one hand, and the Note Purchase Agreement on
the other hand, the Note Purchase Agreement shall govern and control. Wherever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

20. Termination. This Agreement shall remain in full force and effect until the
date upon which the Collateral Agent shall have received payment and
satisfaction in full of the Obligations (other than any contingent indemnity
obligation of the Pledged Company or Pledgor which survives the termination of
the Note Purchase Agreement and for which a demand of payment has not been
made).

21. Headings. Section headings used herein are for convenience only and shall
not affect the meaning or construction of any of the provisions hereof.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be executed by its
duly authorized officer as of the day and year first above written.

 

VITA LICENSING, INC. By:   /s/ Antony Koblish Name:   Antony Koblish Title:  
President & CEO

Each of the undersigned hereby acknowledges all of the rights granted to the
Collateral Agent under the foregoing Agreement and agrees to take (or refrain
from taking) any or all actions necessary to effectuate said rights and the
purposes of the Agreement including, without limitation, performance of any acts
requested by the Collateral Agent pursuant to the terms thereof.

 

VITA SPECIAL PURPOSE CORP. By:   /s/ Antony Koblish Name:   Antony Koblish
Title:   President

 

Accepted and agreed: LB I GROUP INC., as Collateral Agent By:   /s/ Jeffrey A
Ferrell Name:   Jeffrey A Ferrell Title:   Vice President

Subsidiary Stock Pledge Agreement